A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2021 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 2-3, 7, 9, 11, 13, 15-18, 21-25, 27-35, 37, 39, 42, 46-47 are canceled.  Claims 1, 4-6, 8, 10, 12, 14, 19-20, 26, 36, 38, 40-41, 43-45, 48, to Fc fusion polypeptide, sialylation, sulfoethyl, are under consideration.

   Priority:  This application is a 371 of PCT/US2015/014469, filed February 4, 2015, which claims benefit to provisional application 61/935728, filed February 4, 2014.

Objections and Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 10, 12, 14, 19-20, 26, 36, 38, 40-41, 43-45, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Schiestl et al. (2011 Nature Biotechnology 29(4):  310-312; IDS 11.22.16, previously cited) in view of Falkenstein et al. (US 20100311952; previous cited), Roy et al. (US 20110098452; previously cited), and Lewandrowski et al. (2007 Molecular & Cellular Proteomics 6:  1933-1941; IDS 11.22.16, previously cited).
Schiestl et al. disclose glycosylated proteins are complex molecules and even a well-controlled product may consist of several hundred or more glycoforms having the same amino acid sequence but different glycan composition (p. 310).  Schiestl et al. studied the glycosylation profiles of the three recombinant therapeutic proteins Aranesp (darbepoetin alfa), Rituxan/Mabthera (rituximab), and Enbrel (etanercept), and disclose variations in the degree of sialylation of the recombinant protein products (p. 310).  It is known that the in vivo biological activity is dependent on the number of sialic units per molecule (p. 310).
As noted above, Schiestl et al. disclose Enbrel (etanercept).  It is disclosed that etanercept contains a dimeric fusion protein comprising the extracellular ligand-binding domain of the human 75 kDa (P75) tumor necrosis factor receptor (TNFR2/p75) and the Fc part of a human IgG1 antibody.  The protein is glycosylated containing the IgG1-specific N-glycosylation sites in the Fc part and multiple O-glycans in the receptor part (p. 312).  Schiestl et al. disclose differences were found in the glycosylation profiles of commercial batches of etanercept (p. 
Falkenstein et al. disclose that immunoglobulin comprising heavy or light chains fused to a further peptide or polypeptide ([0024]), can be obtained by CEX flow-through mode, the method comprising applying an aqueous, buffered solution comprising the immunoglobulin, the solution having a conductivity of from 1.0 to 15.0 mS/cm, preferably from 4.0 mS/cm to 10.0 mS/cm, and a pH from 4 to 8, to a cation exchange material under conditions whereby at least 90% of the immunoglobulin in monomeric form does not bind to the cation exchange material (at least [0038], p. 10 claim 1).  It has been surprisingly found that CEX materials operated in a flow-through mode can be used for the removal of immunoglobulins in aggregated form ([0035]).
It is further disclosed in Roy et al. that cation exchange chromatography operated in the flow-through mode can be used for enriching sialylated proteins, where the polypeptides having higher sialic acid content are not bound to the cation exchange medium and is obtained in the flow-through solution during loading or post load washing step ([0030]).  It is disclosed that isoforms (i.e. darbepoetin) having higher sialic acid content have a low pI; these low pI isoforms have proved to be of higher therapeutic value ([0004]).  Roy et al. disclose a method for separating low pI isoforms of darbepoetin from a mixture of isoforms comprising at least one cation exchange chromatographic step in the flow-through mode (at least [0009], [0015]-[0016], [0030]).  Roy et al. disclose load conditions of pH 2-5 ([0031], [0040]) for CEX in flow-through mode for enriching sialylated proteins.
Lewandrowski et al. disclose that methods and strategies for enrichment and purification of subsets of glycoproteins are known (p. 1933).  Lewandrowski et al. disclose that in contrast to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method for enriching the level of sialylation of an Fc-fusion polypeptide comprising a ligand binding domain of a receptor, comprising contacting a composition comprising a mixture of isoforms of the Fc-fusion polypeptide having different levels of sialylation with a cation exchange chromatography (CEX) medium operated in a flow-through mode, wherein the contacting occurs at a pH 5-6 and a conductivity of 8-12 mS/cm, and wherein the Fc-fusion polypeptides that do not bind to the CEX medium are recovered in the flow-through and comprise a higher level of sialylation compared to the polypeptides bound to the CEX medium, wherein the Fc-fusion polypeptide is etanercept (instant claims 1, 4-6, 8, 10, 12, 14, 19-20, 26, 36, 38, 40-41, 43-45, 48).  The motivation to do so is provided by the prior art.  Schiestl et al. disclose that there is variations in the degree of sialylation of recombinant therapeutic protein products, such as Aranesp (darbepoetin alfa), Rituxan/Mabthera (rituximab), and Enbrel (etanercept) (a Fc fusion polypeptide comprising a ligand binding domain of a receptor).  It is disclosed that CEX operated in flow-through mode removes immunoglobulins in aggregated form and allows immunoglobulins or immunoglobulin fusion polypeptides to be obtained in monomeric form in the flow-through (Falkenstein et al.) and enriches the amount of sialylated glycoproteins collected in the flow-through fractions (Roy et al.; Lewandrowski et al.).  It is also known that in vivo biological activity is dependent on the number if sialic units per molecule.  Therefore, one of ordinary skill would have been motivated to remove aggregated forms and obtain a recombinant therapeutic protein product, including a glycosylated Fc fusion polypeptide such as etanercept, having a higher degree of sialic content by contacting a composition comprising etanercept with a CEX medium in a flow-through mode because it was known that sialic acid content increases therapeutic value of recombinant glycosylated proteins and there was interest in obtaining recombinant therapeutic proteins having a high sialic content.  One of ordinary skill would have a reasonable expectation of success because the prior art disclose enrichment of sialylated polypeptides by cation exchange chromatography in the flow-through mode where the sialylated polypeptides are collected in the flow-through.
Further, regarding the contacting or load conditions recited in instant claims 1 and 4, as noted above, Falkenstein et al. disclose applying an aqueous, buffered solution comprising the immunoglobulin, the solution having a conductivity of from 1.0 to 15.0 mS/cm, preferably from 4.0 mS/cm to 10.0 mS/cm, and a pH from 4 to 8, including pH 5-8 (at least [0038], p. 10-11 claims 1, 12, 14).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, it would have been obvious and routine to arrive at the claimed pH 5-6 and conductivity of 8-12 mS/cm because the claimed conditions are disclosed in the prior art and used for the same purpose of operating CEX medium in flow-through mode to obtain immunoglobulin fused proteins.
Regarding the conditions recited in instant claims 6, 8, 10, 12, 14, 36, it is noted that the instant conditions would be met by the cation exchange enrichment method disclosed in the prior art (Falkenstein et al.; Lewandrowski et al., Roy et al.) when applied to an Fc-fusion polypeptide 
Regarding instant claims 19-20, as noted above, Schiestl et al. studied the glycosylation profiles of the three recombinant therapeutic proteins, including Enbrel (etanercept), and disclose variations in the degree of sialylation of the recombinant protein products (p. 310, 312).  Therefore, it would have been obvious to one of ordinary skill to enrich for sialylated etanercept and remove aggregated forms by cation exchange chromatography in flow-through mode because there was interest in obtaining recombinant therapeutic proteins having a high sialic content.
Regarding instant claim 26, Falkenstein et al. disclose load conditions onto the CEX medium where the monomeric immunoglobulins, including Fc fused polypeptides, are collected in the flow-through ([0024], examples 1-4) and Roy et al. and Lewandrowski et al. disclose load conditions onto the CEX medium where the sialylated proteins are collected in the flow through (Roy et al. examples 3-4; Lewandrowski et al. p. 1935-1936).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, it would have been obvious and routine to determine the load ratio of a sample on the CEX medium operated in flow-through mode.
Regarding instant claim 38, Falkenstein et al. disclose cation exchange materials having a sulfonic acid group, such as a sulfopropyl group ([0018]).  Roy et al. disclose cation exchange chromatography may be carried out using any weak or strong cation exchange chromatographic resin or membrane which could function as a weak or a strong cation exchanger ([0028]).  
Regarding instant claim 41, Falkenstein et al. disclose the carbohydrate groups may be added to the protein by the cell in which the protein is produced, and will vary with the type of cell ([0021]-[0022]).  Schiestl et al. disclose etanercept is a recombinant glycosylated protein therapeutic product; therefore, it would be obvious that the recombinant protein is produced by a eukaryotic host cell.
Regarding instant claim 43, Falkenstein et al. disclose proteins and immunoglobulins play an important role in today’s medical portfolio ([0002]).  Therefore, it would be obvious to purify or enrich for recombinant immunoglobulins and fusion polypeptides such as sialylated etanercept proteins at a manufacturing scale, by CEX medium operated in flow-through mode, because there is a need for etanercept products and recombinant protein therapeutic products that are not in aggregated form and having a high sialic content.  Additionally, it is known that it is obvious to scale up a known process.  MPEP 2144.04.
Regarding instant claims 44-45, 48, Falkenstein et al. disclose that the recombinant immunoglobulins recovered in the CEX flow-through have less impurities including DNA and host cell proteins compared to the initial composition prior to contact with CEX medium 

Reply:  Applicants’ remarks have been considered but they are not persuasive.  The reasons for maintaining the 103 rejection are the same as previously noted and incorporated herein.
Regarding Applicants’ regarding Schiestl et al., the remarks are not persuasive.  While Schiestl et al. disclose that the tested products were predicted to not result in an altered clinical profile and therefore acceptable by the health authorities, it is still specifically disclosed in Schiestl et al. that the data reveal substantial alterations of the glycosylation profile for all tested products, including Enbrel (p. 312).  All the products tested in Schiestl et al. are sialylated protein therapeutics, including Enbrel, an Fc fusion polypeptide comprising a ligand binding domain of a receptor (see Schiestl et al. above).  As previously noted, it is known that the in vivo biological activity is dependent on the number of sialic units per molecule (Schiestl et al. p. 310).  While Schiestl et al. do not teach CEX operated in a flow-through mode to enrich for the sialylated protein therapeutics, Schiestl et al. is cited with at least the teachings of Falkenstein et al., Roy et al., and Lewandrowski et al., which reasonably do disclose enriching or purifying for sialylated proteins or polypeptides, including Fc fusion polypeptides, by CEX chromatography in a flow-through mode.

Applicants’ remarks are not persuasive.  As previously noted, the polypeptides recited in instant claim 1 are Fc fusion polypeptides comprising a ligand binding domain of a receptor, which are immunoglobulin heavy chains fused to a polypeptide.  
Falkenstein et al. disclose that immunoglobulin comprising heavy or light chains fused to a further peptide or polypeptide ([0024]), can be obtained by CEX flow-through mode, the method comprising applying an aqueous, buffered solution comprising the immunoglobulin, the solution having a conductivity of from 1.0 to 15.0 mS/cm, preferably from 4.0 mS/cm to 10.0 mS/cm, and a pH from 4 to 8, to a cation exchange material under conditions whereby at least 90% of the immunoglobulin in monomeric form does not bind to the cation exchange material (at least [0038], p. 10 claim 1).  It has been surprisingly found that CEX materials operated in a flow-through mode can be used for the removal of immunoglobulins in aggregated form ([0035]).
Therefore, Falkenstein et al. reasonably disclose purification of the same class of polypeptides as the present claims, i.e. Fc fusion polypeptides, thereby enriching for the Fc fusion polypeptide including any post-translational modifications. 
Applicants assert that according to Falkenstein et al., a “peptide” is a polymer of less than about 20 amino acids; a “polypeptide” is a polymer of about 20 to 100 amino acids; and a “protein” is a polymer of more than 100 amino acids.  Applicants point to paragraphs 0021-0022 
Applicants’ remarks are not persuasive.  There is no disclosure in Falkenstein et al. that limits the number of amino acids of a “polypeptide” to between about 20 to 100 amino acids, as asserted by Applicants.  While Falkenstein et al. disclose that polypeptides of less than about 20 amino acids are referred to as “peptides” (paragraph 0021) and that a “protein” is a macromolecule comprising one or more polypeptide chains or a polypeptide chain of more than 100 amino acid residues (paragraph 0022), there is no requirement that a polypeptide cannot be greater than 100 amino acid residues just because a polypeptide having greater than 100 amino acids is also defined as part of a protein by Falkenstein et al.  As noted in paragraph 0021, Falkenstein et al. do not limit the length of the polypeptide.  
Therefore, Applicants’ remarks that the fused molecules of Falkenstein et al. would not encompass Fc fused to a polypeptide of more than 100 amino acids are not persuasive.
Regarding Applicants’ remarks that the description of Falkenstein et al. fail to embrace Fc fusion polypeptides comprising a ligand binding domain of a receptor and examples of such proteins and the only data reported in Falkenstein et al. relate to antibodies comprising full heavy and light chains (anti-(IL-13Rα1) antibody, anti-Her2 antibody), the remarks are not persuasive.  It is known that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  MPEP 2123.  Additionally, there is no requirement under 103 that a reference must supply actual data or exemplify all embodiments taught or disclosed.  

Therefore, Falkenstein et al. reasonably disclose purification of the same class of polypeptides as the present claims, i.e. Fc fusion polypeptides, and at the same conditions recited.
Applicants assert that one of ordinary skill would not find any reason to select the CEX operated in flow-through mode in Falkenstein et al. for any purpose, let alone for enriching the levels of post-translational modifications (i.e. sialylation).
Applicants’ remarks are not persuasive.  In this instance, Falkenstein et al. reasonably disclose operating CEX materials in flow-through mode at conditions comprising the same conditions recited and for purifying the same class of polypeptides recited, i.e. Fc fusion polypeptides (see above).  It is also known that Fc fusion proteins are sialylated proteins (Schiestl et al.).  Since Falkenstein et al. disclose conditions for obtaining greater than 90% of immunoglobulin proteins in monomeric form in the flow-through, it would be obvious that the 
It is recited in instant claim 48 that the Fc fusion polypeptides obtained in the flow-through comprises less impurities, where it is defined in the instant specification that an impurity is protein impurity, including an aggregated form of the polypeptide (at least paragraph 0031 of the application publication).
In this instance, Falkenstein et al. reasonably provide motivation to arrive at the claimed conditions for purifying Fc fusion polypeptides where the CEX is operated in flow-through mode, i.e. to remove immunoglobulins in aggregated form, the method comprising applying an aqueous, buffered solution comprising the immunoglobulin, the solution having a conductivity of from 1.0 to 15.0 mS/cm, preferably from 4.0 mS/cm to 10.0 mS/cm, and a pH from 4 to 8, to a cation exchange material under conditions whereby at least 90% of the immunoglobulin in monomeric form does not bind to the cation exchange material (at least [0038], p. 10 claim 1). 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, it would have been obvious and routine to arrive at the claimed pH 5-6 and conductivity of 8-12 mS/cm because the claimed conditions are disclosed in the prior art and used for the same purpose of operating CEX medium in flow-through mode to obtain immunoglobulin fused proteins.
One of ordinary skill would also have reasonable expectation that the CEX medium operated in flow-through mode to remove aggregated forms and obtain immunoglobulin polypeptides in monomeric form in the flow-through would also enrich for sialylated forms 
It is known that the Fc fusion polypeptide comprising a ligand binding domain of a receptor (i.e. etanercept), like the darbepoetin of Roy et al., is a glycosylated protein (Schiestl et al.).  Therefore, it would have been obvious that a mixture comprising Fc fusion polypeptides, such as etanercept, contacted with CEX medium operated in a flow-through mode would also enrich for glycosylated Fc fusion polypeptides.
Regarding Applicants’ remarks on Roy et al., the remarks are not persuasive.  Roy et al. provide further support that it was known that CEX operated in flow-through mode at pH 5, which is the also the pH recited in instant claim 1, enriches for sialylated proteins.  While Roy et al. disclose the sialylated protein is darbepoetin, it is recognized that darbepoetin and Enbrel (an Fc fusion polypeptide comprising a ligand binding domain of a receptor) are all sialylated proteins (Schiestl et al.).  Additionally, Roy et al. is cited with at least Falkenstein et al. which disclose CEX flow-through conditions including the recited pH 5-6 and conductivity 8-10 mS/cm; therefore, the deficiency of Roy et al. to not explicitly disclose the recited conductivity of 8-12 mS/cm is remedied by at least Falkenstein et al. for the reasons noted above.
 Regarding Applicants’ remarks on Lewandrowski et al., the remarks are not persuasive.  Lewandrowski et al. provide further support that CEX chromatography enriches for sialylated glycopeptides; these peptides were collected in flow-through fractions with low contaminations by non-glycopeptides (p. 1936).  The deficiency of Lewandrowki et al. to not teach the recited CEX flow-through conditions are reasonably remedied by at least Falkenstein et al. for the reasons already noted above.

	The proteins of the references are actually all glycoproteins or sialylated polypeptides, including the Fc fusion polypeptides, where it is recognized that CEX operated in flow-through mode enriches the amount of sialylated glycoproteins collected in the flow-through fractions (Roy et al.; Lewandrowski et al.) and removes aggregated forms of the protein (Falkenstein et al.).
For at least these reasons, the 103 rejection is maintained.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Marsha Tsay/Patent Examiner, Art Unit 1656